First Interim Report of the Special Master is received and ordered filed. Recommendations of the Special Master are adopted. It is ordered that the motion of Connecticut Office of Consumer Counsel for leave to intervene is denied. It is further ordered that the motion of United Illuminating Co., New England Power Co., Connecticut Light & Power Co., Canal Electric Co., Montaup Electric Co., and Taunton Municipal Lighting Plant for leave to intervene is granted. Defendant is allowed 20 days within which to file and serve its answer to the complaint of the intervening plaintiffs.
Justice Souter took no part in the consideration or decision of these orders.
[For earlier order herein, see, e. g., ante, p. 905.]